[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________          FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-12502         ELEVENTH CIRCUIT
                                                   FEBRUARY 24, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                         CLERK

                 D. C. Docket No. 07-00066-CR-7-RDP-TMP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

TATEVIK GEBOYAN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                             (February 24, 2010)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Tatevik Geboyan appeals her convictions for conspiracy to commit fraud in
connection with access control devices, 18 U.S.C. §§ 1029(a)(3),(a)(4), possession

of 15 or more counterfeit and unauthorized access devices, id. § 1029(a)(3), and

having custody and control of, trafficking in, and possessing access device-making

equipment, id. § 1029(a)(4). Geboyan argues that she was unlawfully detained by

a law enforcement officer during a traffic stop and the district court should have

suppressed evidence discovered as a result of that detention. We affirm.

      Geboyan moved to suppress evidence seized from a Jaguar car that she was

operating but was owned by the father of her boyfriend, Ghazaros Ghazarosyan.

Geboyan did not challenge the legality of the stop, but she argued that she was

seized in violation of the Fourth Amendment because she was detained an

unreasonable amount of time to complete a traffic citation and the officer lacked

reasonable suspicion of criminal activity. Geboyan also argued that she lacked

authority to consent to a search of the car and, in the alternative, she consented to

the search unknowingly and involuntarily because she was not told that she could

refuse to consent to the search.

      The district court held a hearing on the motion to suppress. The government

presented testimony from Lieutenant Tim Pullin, an officer of the Alabama

Department of Public Safety, about the traffic stop, his interaction with and

observations of Geboyan, Ghazarosyan, and a third occupant of the car, and the



                                           2
consent given by Geboyan to search the vehicle. Geboyan presented a witness who

testified that Ghazarosyan was not fluent in English.

      The district court denied Geboyan’s motion to suppress. The district court

credited Pullin’s undisputed testimony about his conversations with Geboyan and

Ghazarosyan and the circumstances that preceded the search of the car. The court

found that Ghazarosyan “understood English well enough to communicate” with

Pullin, but Ghazarosyan “did not object to the search.” The court ruled that

“Geboyan was not detained longer than necessary to process the original traffic

citation based upon the unique circumstances of this traffic stop” and that Geboyan

had “standing to consent to the search of the vehicle,” consented “knowingly and

voluntarily,” and knew that she had the right to refuse to consent.

      Geboyan argues that the duration of the traffic stop was unreasonable, but

we disagree. Pullin testified that the traffic stop lasted about 20 minutes. Pullin

obtained information from Geboyan’s driver’s license and talked to Geboyan while

awaiting the results of a background check of the car’s occupants. Pullin was

allowed to detain Geboyan to investigate whether she had a valid driver’s license

and whether Geboyan or her passengers were sought by law enforcement. See

United States v. Purcell, 236 F.3d 1274, 1278 (11th Cir. 2001). The district court

did not err when it concluded that the length of Geboyan’s detention was



                                           3
reasonable. See id.

      Geboyan also argues that Pullin lacked an objective basis to detain her “until

she signed the consent to search form,” but we disagree. The district court ruled

that Pullin had an “articulable suspicion” of wrongdoing to detain Geboyan, but we

need not resolve that question because the undisputed testimony in the record

establishes that Pullin ended the detention before he requested that Geboyan

consent to a search of the car. See United States v. Caraballo, No. 09-10428, slip

op. at 13 (11th Cir. Jan. 27, 2010) (“[W]e may affirm the denial of a motion to

suppress on any ground supported by the record.”). Pullin testified that Geboyan

sat in the front passenger seat of the patrol vehicle during the traffic stop and that

Geboyan had not been restrained, the doors of the vehicle had remained unlocked,

and Geboyan had been free to leave the vehicle. Pullin said that, after he received

the results of the background check, he gave Geboyan a traffic citation, her driver’s

license, and the other documents provided by her passengers. The traffic stop

ended when Pullin returned to Geboyan her paperwork. See United States v.

Ramirez, 476 F.3d 1231, 1238–40 (11th Cir. 2007).

      When Pullin asked Geboyan for her consent to search, “the exchange [had

become] cooperative in nature” because Geboyan “had everything [she] reasonably

required to proceed on [her] journey.” Id. at 1240 (citing United States v. White,



                                            4
81 F.3d 775, 779 (8th Cir. 1996)). Before Geboyan left the patrol vehicle, Pullin

asked Geboyan three times if there was anything illegal inside the Jaguar car.

Pullin testified that, in response to his question whether there was marijuana in the

car, Geboyan replied jokingly, “I wish,” after which she consented to a search of

the car and executed a consent to search form.

      We also reject Geboyan’s arguments that she lacked authority to consent to a

search of the car and, if she had authority, her consent was not knowing or

voluntary. Undisputed testimony established that Geboyan had possession of and

control over the car. As the driver, Geboyan could consent to a search of the car.

See United States v. Matlock, 415 U.S. 164, 171–72 & n.7, 94 S. Ct. 988, 993 &

n.7 (1974); United States v. Dunkley, 911 F.2d 522, 526 (11th Cir. 1990).

      Although Ghazarosyan’s father owned the car and Ghazarosyan was present

and could have consented to the search, Ghazarosyan did not object when Pullin

told him that Geboyan had consented to a search of the car. See Dunkley, 911 F.2d

at 526. Geboyan presented testimony that Ghazarosyan had limited

communication skills in the English language, but the record supports the finding

of the district court that Ghazarosyan was capable of “interact[ing] intelligently

with” Pullin. United States v. Zapata, 180 F.3d 1237, 1242 (11th Cir. 1999).

Ghazarosyan answered Pullin’s questions about the trip and, when requested,



                                           5
Ghazarosyan produced proof of insurance and the vehicle registration.

      The record also supports a finding that Geboyan consented to a search of the

car knowingly and voluntarily. Geboyan told Pullin that he could search the car

during a consensual encounter and Geboyan knew from the statements in the

consent form that she could refuse to consent. See Purcell, 236 F.3d at 1281–82.

The district court did not err by concluding that Geboyan had authority to consent

to the search and her consent was “the product of an ‘essentially free and

unconstrained choice.’” Id. at 1281 (quoting Schneckloth v. Bustamonte, 412 U.S.

218, 225, 93 S. Ct. 2041, 2047 (1973)).

      We AFFIRM Geboyan’s convictions.




                                          6